Exhibit 10.2

Execution Version

SUPPLEMENTAL INDENTURE NO. 2

SUPPLEMENTAL INDENTURE NO. 2, dated as of April 3, 2018 (this “Supplemental
Indenture”), by and between Stone Energy Corporation, a Delaware corporation
(the “Issuer”), Stone Energy Offshore, L.L.C., as subsidiary guarantor (the
“Subsidiary Guarantor”), and The Bank of New York Mellon Trust Company, N.A., as
trustee (in such capacity, the “Trustee”) and collateral agent (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H

WHEREAS, the Issuer, the Subsidiary Guarantor, the Trustee and the Collateral
Agent are party to that certain Indenture, dated as of February 28, 2017 (as
supplemented by that certain Supplemental Indenture No. 1, dated as of April 3,
2018, the “Indenture”), providing for the issuance of the Issuer’s 7.500% Senior
Secured Notes due 2022 (the “Notes”);

WHEREAS, Section 1002 of the Indenture provides, inter alia, that the Issuer,
the Subsidiary Guarantor, the Trustee and the Collateral Agent may amend the
Indenture, the Notes and the other Note Documents to release all or
substantially all of the Collateral from the Liens securing the Notes with the
consent of the Holders of at least 66 2/3% in principal amount of the
Outstanding Notes (the “Collateral Release Requisite Consents”);

WHEREAS, Talos Production LLC, a Delaware limited liability company (“Talos
Production”) and Talos Production Finance Inc., a Delaware corporation (“Talos
Finance” and, together with Talos Production, the “Talos Issuers”), have
distributed an Offer to Exchange and Consent Solicitation Statement, dated
March 20, 2018 (the “Statement”), and an accompanying Consent and Letter of
Transmittal to the holders of the Notes in connection with the offer to exchange
the outstanding Notes and the concurrent solicitation (the “Consent
Solicitation”) of consents by the Holders of the Notes embodied in and evidenced
by instruments signed by Holders (or agents thereof duly appointed in writing)
by electronic transmission transmitted through the facilities of the Depository
(the “Consents”) to certain proposed amendments to the Indenture as further
described in the Statement (the “Proposed Amendments”);

WHEREAS, the aggregate principal amount of the Outstanding Notes (such term
excluding Notes owned by controlling persons specified in the definition thereof
in the Indenture for purposes of determining whether Holders of the requisite
principal amount of Notes have given any consent as of any date) on the date
hereof is $87,541,008;

WHEREAS, the Holders of approximately $75,300,000 (or 86%) (i.e., not less than
66 2/3%) in aggregate principal amount of the Outstanding Notes) have validly
delivered and not validly withdrawn Consents to the adoption of all of the
Proposed Amendments effected by this Supplemental Indenture in accordance with
the provisions of the Indenture, such amount of Consents having been certified
in writing by Global Bondholder Services Corporation, the exchange agent for the
Consent Solicitation; and such Consents have been delivered to the Trustee and
Collateral Agent;

 

1



--------------------------------------------------------------------------------

WHEREAS, having received the Collateral Release Requisite Consents, pursuant to
Section 1002 of the Indenture, the Issuer desires to amend the Indenture, the
Notes and the other Note Documents (the “Amendment”);

WHEREAS, in accordance with Section 1003 of the Indenture, the Issuer has
delivered to the Trustee and Collateral Agent an Officers’ Certificate and an
Opinion of Counsel with respect to this Supplemental Indenture on the date
hereof; and

WHEREAS, pursuant to Sections 1002 and 1003 of the Indenture, the Trustee and
Collateral Agent are authorized to execute and deliver this Supplemental
Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, in order to effect
the Amendment, the parties mutually covenant and agree as follows:

ARTICLE I

Defined Terms

Section 1.1 Capitalized Terms. Capitalized terms used herein without being
defined herein shall have the meanings assigned to them in the Indenture.

ARTICLE II

Amendments to Article 2—Definitions and Other Provisions of General Application

Section 2.1 Section 201 of the Indenture is hereby amended by deleting from such
section the following defined terms: Action, Adjusted Consolidated Net Tangible
Assets, After Acquired Property, Capitalized Lease Obligations, Communications
Laws, Dollar Denominated Production Payments, Excluded Collateral, FCC, FCC
License, Modified ACNTA, Modified ACNTA Prices, Net Working Capital, Permitted
Liens, Production Payments and Reserve Sales, Related Person, Secured
Obligations, Security Document Order, Volumetric Production Payments and any
other defined terms references to which in the Indenture as amended by this
Supplemental Indenture have been eliminated as a result of the Proposed
Amendments effected by this Supplemental Indenture.

ARTICLE III

Amendments to Article 11—Covenants

Section 3.1 Section 1118 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“Section 1118. [Intentionally omitted].”.

ARTICLE IV

Amendments to Article 13—Security

Section 4.1 Section 1301 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

 

2



--------------------------------------------------------------------------------

“Section 1301. [Intentionally omitted].”.

Section 4.2 Section 1303 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“Section 1303. [Intentionally omitted].”.

Section 4.3 Section 1304 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“Section 1304. [Intentionally omitted].”.

Section 4.4 Section 1306 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“Section 1306. [Intentionally omitted].”.

Section 4.5 Section 1307 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“Section 1307. [Intentionally omitted].”.

Section 4.6 Section 1308 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“Section 1308. [Intentionally omitted].”.

Section 4.7 Section 1309 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“(a) [Intentionally omitted].

(b) Any release of Collateral permitted by Section 1305 shall be deemed not to
impair the Liens under this Indenture and the Security Agreement and the other
Security Documents in contravention thereof. Any certificate or opinion required
under Trust Indenture Act § 314(d) may be made by an officer or legal counsel,
as applicable, of the Company except in cases where Trust Indenture Act § 314(d)
requires that such certificate or opinion be made by an independent Person,
which Person shall be an independent engineer, appraiser or other expert
selected by the Company.

(c) [Intentionally omitted].

(d) [Intentionally omitted].

(e) [Intentionally omitted].”.

 

3



--------------------------------------------------------------------------------

Section 4.8 Section 1310 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“Section 1310. [Intentionally omitted].”.

Section 4.9 Section 1311 of the Indenture is hereby deleted and amended and
restated to read in its entirety as set forth below:

“Section 1311. [Intentionally omitted].”.

ARTICLE V

Releases

Section 5.1 Without any further action by any party hereto, all Collateral
securing the Obligations of the Issuer and the Subsidiary Guarantor under the
Notes and the Indenture is hereby released, and the Trustee and the Collateral
Agent are authorized and instructed to execute all releases, termination
statements and other documents reasonably requested by the Issuer and the
Subsidiary Guarantor to evidence such release and termination of all Security
Documents.

ARTICLE VI

Effectiveness

Section 6.1 Effectiveness. This Supplemental Indenture shall be effective and
binding immediately upon its execution and delivery by the Company, the
Subsidiary Guarantor, the Trustee and the Collateral Agent, and thereupon this
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every Note and Note Guarantee heretofore or hereafter authenticated and
delivered under the Indenture shall be bound hereby. Except as modified and
amended by this Supplemental Indenture, all provisions of the Indenture shall
remain in full force and effect. Notwithstanding the foregoing, the provisions
of Articles II through V hereof shall not become operative until immediately
prior to the delivery of, as the case may be, the Total Consideration (as
defined in the Statement) or the Exchange Consideration (as defined in the
Statement) on the Settlement Date (as defined in the Statement).

ARTICLE VII

Miscellaneous

Section 7.1 Incorporation. All provisions of this Supplemental Indenture shall
be deemed to be incorporated in, and made a part of, the Indenture, and the
Indenture, as amended and supplemented by this Supplemental Indenture, shall be
read, taken and construed as one and the same instrument.

Section 7.2 Third Parties. Nothing in this Supplemental Indenture, express or
implied, shall give to any Person, other than the parties hereto and their
successors under the Indenture and the Holders of the Notes, any benefit or any
legal or equitable right, remedy or claim under the Indenture.

 

4



--------------------------------------------------------------------------------

Section 7.3 Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 7.4 Conflict with Trust Indenture Act. If any provision of this
Supplemental Indenture limits, qualifies or conflicts with any provision of the
Trust Indenture Act that may not be so limited, qualified or conflicted with,
such provision of the Trust Indenture Act shall control. If any provision of
this Supplemental Indenture modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, such provision of the Trust
Indenture Act shall be deemed to apply to the Indenture as so modified or to be
excluded by this Supplemental Indenture, as the case may be.

Section 7.5 Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or electronic
(including in “.pdf” or “tif” format) transmissions shall constitute effective
execution and delivery of this Supplemental Indenture as to the parties hereto
and may be used in lieu of the original Supplemental Indenture for all purposes.
Signatures of the parties hereto transmitted by facsimile or electronically
(including in “.pdf” or “tif” format) shall be deemed to be their original
signatures for all purposes.

Section 7.6 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

Section 7.7 The Trustee and Collateral Agent. The Trustee and Collateral Agent
shall not be responsible in any manner whatsoever for or in respect of the
validity or sufficiency of this Supplemental Indenture or for or in respect of
the recitals contained herein, all of which recitals are made solely by the
Issuer.

Section 7.8 Successors. All agreements of the Issuer in this Supplemental
Indenture shall bind its successors, except as otherwise provided in this
Supplemental Indenture. All agreements of the Trustee and Collateral Agent in
this Supplemental Indenture shall bind their successors.

Section 7.9 Severability Clause. In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

[Remainder of page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
No. 2 to be duly executed as of the date first written above.

 

ISSUER STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President and Chief Financial
Officer SUBSIDIARY GUARANTOR STONE ENERGY OFFSHORE, L.L.C. By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President and Chief Financial
Officer TRUSTEE THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its
individual capacity but solely as Trustee By:  

/s/ R. Tarnas

Name:   R. Tarnas Title:   Vice President COLLATERAL AGENT THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., not in its individual capacity but solely as
Collateral Agent By:  

/s/ R. Tarnas

Name:   R. Tarnas Title:   Vice President

[Signature Page to Supplemental Indenture No. 2]